Exhibit 10.1

THE NASDAQ OMX GROUP, INC.

PERFORMANCE SHARE UNIT AGREEMENT

This PERFORMANCE SHARE UNIT AGREEMENT (this “Agreement”) between The NASDAQ OMX
Group, Inc., a Delaware corporation (the “Company”), and Robert Greifeld (the
“Grantee”) memorializes the approval by the Management Compensation Committee of
the Board of Directors of the Company (the “Committee”) of (i) the grant of
performance share units to the Grantee on March 28, 2011 and (ii) the
performance goal with respect to such performance share units on August 2, 2011.

RECITALS:

The Company has adopted The NASDAQ OMX Group, Inc. Equity Incentive Plan (the
“Plan”), which Plan (as it may be amended from time to time) is incorporated
herein by reference and made a part of this Agreement. The Plan in relevant part
provides for the issuance of stock-based awards that are subject to the
attainment of performance goals as established by the Committee.

The Committee has determined that it is in the best interests of the Company and
its stockholders to grant the performance share units provided for herein to the
Grantee pursuant to the Plan and under the terms set forth herein as an
increased incentive for the Grantee to contribute to the Company’s future
success and prosperity.

Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Plan (as in effect as of any applicable date of reference) or
that certain Amended and Restated Employment Agreement by and between the
Company and the Grantee, effective as of January 1, 2007 (the “Employment
Agreement”), as the case may be.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Grant of Performance-Based Award. The Company hereby grants to the Grantee
100,000 performance share units (the “Performance Share Units”), which
Performance Share Units shall entitle the Grantee to receive up to 150,000
Shares (or a lesser number of Shares, or no Shares whatsoever), all in
accordance with the terms and conditions set forth in this Agreement and the
Plan. Shares corresponding to the Performance Share Units granted herein are in
all events to be delivered to the Grantee only after the Grantee has become
vested in the Performance Share Units pursuant to Section 4, below.

2. Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on January 1, 2011 and ending on
December 31, 2013.

3. Performance Goal.

(a) Subject to the following sentence, the Performance Goal is set out in
Appendix A hereto, which Appendix A is incorporated by reference herein and made
a part hereof. Notwithstanding the foregoing, the provisions of Section 16 or
any other provision of



--------------------------------------------------------------------------------

this Agreement to the contrary, the Committee reserves the right to unilaterally
change or otherwise modify the Performance Goal in any manner whatsoever
(including substituting a new Performance Goal), but only to the extent that the
Committee has first determined that the exercise of such discretion would not
cause the Performance Share Units to fail to qualify as “performance-based
compensation” under Section 162(m) of the Code. If the Committee exercises such
discretionary authority to any extent, the Committee shall provide the Grantee
with a new Appendix A in substitution for the Appendix A attached hereto, and
such new Appendix A and the Performance Goal set out therein (rather than the
Appendix A attached hereto and the Performance Goal set out therein) shall in
all events apply for all purposes of this Agreement.

(b) Depending upon the extent, if any, to which the Performance Goal has been
achieved, and subject to compliance with the requirements of Section 4, each
Performance Share Unit shall entitled the Grantee to receive, at such time as is
determined in accordance with the provisions of Section 5, between 0 and 1.5
Shares for each Performance Share Unit. The Committee shall, as soon as
practicable following the last day of the Performance Period, certify (i) the
extent, if any, to which, in accordance with Appendix A, the Performance Goal
has been achieved with respect to the Performance Period and (ii) the number of
whole and/or partial Shares, if any, which, subject to compliance with the
vesting requirements of Section 4, the Grantee shall be entitled to receive with
respect to each Performance Share Unit (with such number of whole and/or partial
Shares being hereafter referred to as the “Share Delivery Factor”). Such
certification shall be final, conclusive and binding on the Grantee, and on all
other persons, to the maximum extent permitted by law.

(c) Satisfaction of the Performance Goal is a prerequisite to Grantee’s
entitlement to the receipt of Shares for his Performance Share Units except
that, in the event that Grantee’s employment with the Company terminates by
reason of death or Permanent Disability (see Section 6(b)), the Committee may,
in its sole discretion, determine to permit Shares to be delivered prior to the
satisfaction of the Performance Goal. If the Committee so exercises its
discretion, Grantee shall receive 1.0 Share for each Performance Share Unit.

4. Vesting of Performance Share Units. The Performance Share Units are subject
to forfeiture to the Company until they become nonforfeitable in accordance with
this Section 4. Except as otherwise provided in Section 6, the risk of
forfeiture will lapse on all Performance Share Units, and all Performance Share
Units shall thereupon become vested, only if the Grantee remains employed by the
Company on and through December 31, 2013, the last day of the Performance Period
(such vesting date, whether determined under Section 6 or this Section 4, is the
“Vest Date”). In the event of the occurrence of one of the events described in
Section 6(b), other than the events of death or Permanent Disability if so
permitted by the Committee (see Section 3(c)), vesting of the Performance Share
Units is also contingent on the Committee’s certification following the close of
the Performance Period that the Performance Goal has been achieved.

5. Delivery of Stock Certificates. As soon as practicable following the Vest
Date and (except as otherwise determined by the Committee in the event of death
or Permanent Disability as provided in Section 3(c)) the Committee’s
certification that the Performance Goal has been satisfied, but in no event
later than two and one-half months after the end of the

 

2



--------------------------------------------------------------------------------

calendar year in which occurs the later of (i) the Vest Date or (ii) subject to
Section 3(c), the end of the Performance Period, a certificate in the number of
whole Shares (if any) equal to the product of (i) the number of vested
Performance Share Units multiplied by (ii) the Share Delivery Factor (with such
product rounded up to the next whole number) shall be registered in the name of
the Grantee and delivered to the Grantee or the Grantee’s legal representative,
provided that the Grantee has otherwise complied with the requirements of
Section 14. Notwithstanding the foregoing, no certificate shall in any event be
so registered or delivered in the event that the Grantee has not complied with
the requirements of Section 14.

6. Termination of Employment.

(a) In the event that (1) the Company terminates the Grantee’s employment with
the Company for Cause or (2) the Grantee terminates his employment with the
Company without Good Reason, all Performance Share Units which have not as of
the Date of Termination become vested shall be cancelled and forfeited,
effective as of the Date of Termination, without further consideration to the
Grantee.

(b) In the event that (1) the Company terminates the Grantee’s employment with
the Company without Cause, (2) the Grantee terminates his employment with the
Company for Good Reason, (3) the Grantee’s employment with the Company
terminates by reason of death, Permanent Disability or Retirement, or (4) the
Grantee’s employment with the Company terminates by reason of the delivery of a
Non-Renewal Notice by either the Company or the Grantee, all Performance Share
Units shall become vested in accordance with the provisions of Section 4 as if
the Grantee’s employment had not terminated; provided, however, that in the
event the Grantee breaches any of his obligations under Section 9 or 10 of the
Employment Agreement, any unvested Performance Share Units or vested Performance
Share Units for which Share certificates have not yet been delivered shall be
deemed cancelled and forfeited without further consideration to the Grantee.

7. Repayment; Recalculation of Number of Shares to be Delivered. If the Company,
for any reason, downwardly restates its financial results with respect to the
fiscal year of the Company ending December 31, 2010 or the fiscal year of the
Company ending December 31, 2013, the Committee, in its sole discretion, may, to
the extent permitted by law and to the extent it determines in its sole judgment
that it is in the best interests of the Company to do so, redetermine (i) the
extent, if any, to which, in accordance with Appendix A, and based upon such
restated financial results, the Performance Goal has been achieved with respect
to the Performance Period and (ii) the number of whole and partial Shares, if
any, which, subject to compliance with the requirements of Section 4, the
Grantee shall thereupon be (or shall have been, as the case may be) entitled to
receive with respect to each Performance Share Unit (with such number of whole
or partial Shares being hereafter referred to as the “Revised Share Delivery
Factor”). If the Committee in fact takes such action, (i) in the event that
Shares have not yet been delivered to the Grantee pursuant to the provisions of
Section 5, the number of Shares to be delivered shall instead be determined
based upon the Revised Share Delivery Factor and (ii) in the event that Shares
have already been delivered, the Committee shall require the repayment by the
Grantee to the Company of that number of Shares equal to the difference between
the number of Shares so delivered and the lesser number of Shares which would
have been delivered based upon the Revised Share Delivery Factor.

 

3



--------------------------------------------------------------------------------

8. Delivery of Shares. As soon as practicable following the Vest Date and the
aforementioned certification of the Committee, and compliance with all
applicable tax withholding as described in Section 14 hereof, but in no event
later than two and one-half months after the end of the calendar year in which
the Vest Date occurs, the Company shall instruct the registrar for the Company
to make an entry on its books and records evidencing that the Shares underlying
such vested Performance Share Units have been duly issued as of that date;
provided, however, that the Grantee may, in the alternative, elect in writing
prior thereto to receive a stock certificate representing the full number of
Shares acquired, which certificate may bear a restrictive legend prohibiting the
transfer of such Shares for such period as may be prescribed by the Company. The
Company shall not be liable to the Grantee for damages relating to any delays in
issuing the certificates. The underlying Shares may be registered in the name of
the Grantee’s legal representative or estate in the event of the death of the
Grantee. In the event of the acceleration of the lapse of forfeiture
restrictions as contemplated by Section 6(b) of this Agreement, this process
shall occur as soon as possible following such vesting date, but in no event
later than two and one-half months after the end of the calendar year in which
such vesting date occurs.

9. Tax Consequences. The Grantee acknowledges that the Company has not advised
the Grantee regarding the Grantee’s income tax liability or alternatives under
Section 83(b) of the Code in connection with the grant or vesting of the
Performance Share Units and the delivery of Shares in connection therewith. The
Grantee has reviewed with the Grantee’s own tax advisors the federal, state, and
local and tax consequences of the grant and vesting of the Performance Share
Units and the delivery of Shares in connection therewith as contemplated by this
Agreement. The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The Grantee
understands that the Grantee (and not the Company) shall be responsible for the
Grantee’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

10. Transferability.

(a) Except as provided below, or except to the minimal extent required by law,
the Performance Share Units are nontransferable and may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee, except by will or the laws of descent and distribution, and upon any
such transfer, by will or the laws of descent and distribution (or upon such
transfer required by law), the transferee shall hold such Performance Share
Units subject to all the terms and conditions that were applicable to the
Grantee immediately prior to such transfer. Notwithstanding the foregoing, the
Grantee may transfer any vested Performance Share Units to members of his
immediate family (defined as his spouse, children or grandchildren) or to one or
more trusts for the exclusive benefit of such immediate family members or
partnerships in which such immediate family members are the only partners if the
transfer is approved by the Committee and the Grantee does not receive any
consideration for the transfer. Any such transferred portion of the Performance
Share Units shall continue to be subject to the same terms and conditions that
were applicable to such portion of the Performance Share Units immediately prior
to transfer (except that such transferred Performance Share Units shall not be
further transferable by the transferee). No transfer of a portion of the
Performance Share Units shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and a copy of such
evidence as

 

4



--------------------------------------------------------------------------------

the Committee may deem necessary to establish the validity of the transfer and
the acceptance by the transferee of the terms and conditions hereof.

(b) Upon any transfer by will or the laws of descent and distribution, such
transferee shall take the Performance Share Units and the Shares delivered in
connection therewith (the “Transferee Shares”) subject to all the terms and
conditions that were (or would have been) applicable to the Performance Share
Units and the Transferee Shares immediately prior to such transfer.

11. Rights of Grantee. Prior to the delivery, if any, of Shares to the Grantee
pursuant to the provisions of Section 5, the Grantee shall not have any rights
of a shareholder of the Company on account of the Performance Share Units.

12. Unfunded Nature of Performance Share Units. The Company will not segregate
any funds representing the potential liability arising under this Agreement. The
Grantee’s rights in respect of this Agreement are those of an unsecured general
creditor of the Company. The liability for any payment under this Agreement will
be a liability of the Company and not a liability of any of its officers,
directors or Affiliates.

13. Securities Laws. The Company may condition delivery of certificates for
Shares delivered for any vested Performance Share Units upon the prior receipt
from the Grantee of any undertakings which it may determine are required to
assure that the certificates are being issued in compliance with federal and
state securities laws.

14. Withholding. The Grantee shall pay to the Company promptly upon request, and
in any event, no later than at the time the Company determines that the Grantee
will recognize taxable income in respect of the Performance Share Units, an
amount equal to the Federal, state, local or foreign taxes the Company
determines it is required to withhold with respect to the Performance Share
Units. Such payment shall be made in the form of (i) cash, (ii) Shares already
owned for at least six months, (iii) net settling with the Company that portion
of the Shares otherwise to be delivered to the Grantee with respect to the
Performance Share Units sufficient to satisfy the minimum withholding required
with respect thereto to the extent permitted by the Company, or (iv) in a
combination of such methods, as irrevocably elected by the Grantee prior to the
applicable tax due date with respect to the Performance Share Units; provided,
however, that if the Grantee fails to make such election by the time that the
Company determines that the Grantee will recognize such taxable income, the
Grantee shall be deemed to have irrevocably elected to make such payment in the
manner set out in clause (iii) of this sentence. The net settlement of the
Shares underlying the vested Performance Share Units and the delivery of Shares
previously owned are hereby specifically authorized alternatives for the
satisfaction of the foregoing withholding obligation.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
principal of law that could result in the application of the law of any other
jurisdiction.

16. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, except as otherwise provided
in Section

 

5



--------------------------------------------------------------------------------

3(a) or Sections 18 or 19 of this Agreement regarding permitted unilateral
action by the Committee or in Section 12 of the Plan related to amendments or
alterations that do not adversely affect the rights of the Grantee in this
Award.

17. Administration. Subject to Section 22, this Agreement shall at all times be
subject to the terms and conditions of the Plan. The Committee shall have sole
and complete discretion with respect to all matters reserved to it by the Plan
and decisions of the Committee with respect thereto and this Agreement shall be
final and binding upon the Grantee and the Company. In the event of any conflict
between the terms and conditions of this Agreement and the Plan, the provisions
of this Agreement shall control. The Committee has the authority and discretion
to determine any questions which arise in connection with the award of the
Performance Share Units hereunder.

18. Compliance with Code Section 409A. It is the intention of the Company and
Grantee that this Agreement not result in an unfavorable tax consequences to
Grantee under Code Section 409A. Accordingly, Grantee consents to any amendment
of this Agreement as the Company may reasonably make in furtherance of such
intention, and the Company shall promptly provide, or make available to, Grantee
a copy of such amendment. Any such amendments shall be made in a manner that
preserves to the maximum extent possible the intended benefits to Grantee. This
Section does not create an obligation on the part of Company to modify this
Agreement and does not guarantee that the amounts or benefits owed under the
Agreement will not be subject to interest and penalties under Code Section 409A.

19. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the
Performance Share Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing. The Grantee agrees, upon demand of the Company or
the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Plan and this Agreement.

20. No Right to Continued Employment. This Agreement shall not confer on the
Grantee any right to be retained, in any position, as an employee, consultant or
director of the Company.

21. Notices. Any notice, request, instruction or other document given under this
Agreement shall be in writing and may be delivered by such method as may be
permitted by the Company, and shall be addressed and delivered, in the case of
the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Grantee, to the Grantee’s address as shown in
the records of the Company or to such other address as may be designated in
writing (or by such other method. approved by the Company) by either party.

22. Conflict. In the event of conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of this Agreement will govern and prevail.

 

6



--------------------------------------------------------------------------------

23. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

24. Execution. This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Performance Share Unit
Agreement on the 31st day of October, 2011. By execution of this Performance
Share Unit Agreement the Grantee acknowledges receipt of a copy of the Plan.

 

    THE NASDAQ OMX GROUP, INC.    

/s/ William H. Morgan

    By:   William H. Morgan     Title:   Senior Vice President, Global HR    
ROBERT GREIFELD    

/s/ Robert Greifeld

    Signature

 

8



--------------------------------------------------------------------------------

Appendix A

Performance Goal for Performance Share Unit Grant

January 1, 2011 – December 31, 2013 Performance Period

This Appendix A to the Performance Share Unit Agreement sets forth the
Performance Goal to be achieved and, depending upon the extent (if any) to which
the Performance Goal is achieved, the number of whole and/or partial Shares, if
any, which the Grantee shall have the right to receive with respect to each
Performance Share Unit. Capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the Agreement and the Plan (as in effect as
of any applicable date of reference).

The sole Performance Goal shall be non-GAAP earnings per share growth (“EPS
Growth”) of the Company during the Performance Period. EPS Growth shall be
expressed as the compounded annual increase, if any, in the non-GAAP earnings
per share of the Company during the Performance Period (“Percentage Rate of EPS
Growth”), and shall be determined based upon the amount, if any, by which:

 

(i) the adjusted non-GAAP earnings per share of the Company, as determined in
accordance with the provisions of the following paragraph, for the fiscal year
of the Company ending December 31, 2013 exceeds

 

(ii) the non-GAAP earnings per share of the Company for the fiscal year of the
Company ending December 31, 2010 (which has been determined to be $1.99).

For purposes of the preceding paragraph, the adjusted non-GAAP earnings per
share of the Company for the fiscal year of the Company ending December 31, 2013
shall be equal to the earnings per share of the Company, for such fiscal year,
adjusted as follows:

 

(i) any stock or asset acquisition which is made during the Performance Period
by the Company (or by any other member of the corporate controlled group which
includes the Company), or any other event enumerated in the definition of
“Performance Goals” under the Equity Plan which occurs during the Performance
Period (“Other Event”), shall be taken into account for such purpose if the
financial results of such acquisition (or such Other Event) are accretive to EPS
Growth of the Company, as otherwise determined in accordance with US GAAP, for
the fiscal year of the Company ending December 31, 2013, except to the extent
that the Committee, in its discretion exercised to the extent permitted under
Section 162(m) of the Code and any other applicable laws and regulations,
chooses to nevertheless disregard, in whole or in part, the financial results of
such acquisition (or such Other Event); provided, however, that the Committee
may exercise all such foregoing discretion with regard to any acquisition (and
with respect to any such Other Event) at any time during, or after the close of,
the Performance Period.

 

(ii)

any stock or asset acquisition which is made during the Performance Period by
the Company (or by any other member of the corporate controlled group which
includes the

 

A-1



--------------------------------------------------------------------------------

  Company), or any Other Event, shall be disregarded if the financial results of
such acquisition (or such Other Event) are dilutive to EPS Growth of the
Company, as otherwise determined in accordance with US GAAP, for the fiscal year
of the Company ending December 31, 2013, except to the extent that the
Committee, in its discretion exercised to the extent permitted under
Section 162(m) of the Code and any other applicable laws and regulations,
chooses to take into account, in whole or in part, the financial results of such
acquisition (or such Other Event); provided, however, that the Committee may
exercise all such foregoing discretion with regard to any acquisition (and with
respect to any such Other Event) at any time during, or after the close of, the
Performance Period.

The Committee will rely on the Company’s audited financial statements, non-GAAP
reconciliations and related information for purposes of determining the amount,
if any, of EPS Growth.

Each Performance Share Unit shall, subject to the vesting provisions set forth
in the Agreement, entitle the Grantee to 0.5 Shares for the achievement of
“threshold” EPS Growth performance, 1.0 Share for the achievement of “target”
EPS Growth performance, and 1.5 Shares for the achievement of “maximum” EPS
Growth performance.

The following table sets forth these three EPS Growth performance levels:

Table 1: Levels of Achievement of the Performance Goal

 

   

Threshold
Performance

 

Target
Performance

  

Maximum
Performance

EPS Growth

(compounded

annual increase

over the

Performance

Period)

 

8% growth

(Adjusted EPS

equal to $2.51)

 

16% growth

(Adjusted EPS

equal to $3.11)

   24% growth


(Adjusted EPS

equal to $3.79)

The following table sets forth, subject to the vesting conditions set forth in
the Agreement, the total number of Shares deliverable to the Grantee as a result
of achievement of each such Performance Goal level.

Table 2: Number of Shares Deliverable Upon Achievement

of Performance Goal

 

Threshold

Performance

 

Target

Performance

 

Maximum

Performance

50,000   100,000   150,000

 

A-2



--------------------------------------------------------------------------------

For EPS Growth below the “threshold” percentage level, no Shares shall be
deliverable to the Grantee. For EPS Growth between (i) the “threshold”
percentage level and the “target” percentage level or (ii) between the “target”
percentage level and the “maximum” percentage level (as specified in Table 1,
above), the whole and/or partial number of Shares deliverable with respect to
each Performance Share Unit will be interpolated by the Committee to three
decimal places.

Notwithstanding any of the foregoing provisions of this Appendix A to the
contrary, to the extent permitted under Section 162(m) of the Code and any other
applicable laws or regulations, the Committee may adjust the “target,”
“threshold” and “maximum” EPS Growth performance percentage levels, in its sole
discretion, so as to prevent the dilution or enlargement of the Grantee’s
Performance Share Units as a result of any event specified in the definition of
“Performance Goals” in the Plan, but only to the extent that the exercise of
such discretion would not cause the Performance Share Units to fail to qualify
as “performance-based compensation” under Section 162(m) of the Code.

All actions taken by the Committee pursuant to this Appendix A shall be final,
conclusive and binding upon the Grantee, and all other persons, to the maximum
extent permitted by law.

 

A-3